                  Case 5:19-cv-00840-FB Document 1-1 Filed 07/15/19 Page 1 of 1

                                      IPP International U.G. Declaration Exhibit A
                                        File Hashes for IP Address 99.16.143.91

ISP: AT&T U-verse
Physical Location: Pflugerville, TX



Hit Date UTC            File Hash                                             Title
06/11/2019 09:36:05     186EDBF1E7CB0FC8FD4422E7E8B5FAECAD5EE10A              Fifty Shades of Kate

06/08/2019 14:23:39     3CCCCF3616AF22C52D1A60EF878BA85147EDF1E7              Russian Risky Business

05/29/2019 00:19:43     7F451542A8FF4A5FC81853A9826890E0D41E6A40              Phone Sex Vs Text Sex

05/27/2019 16:48:37     030F7727703ABB72DE78C699C349254F963F940C              Holiday Weekend Kitchen Sex

05/24/2019 21:13:22     65E22C647C4EDCBDB15BF05ECF82CD0CFB59E914              Caught Her By the Tail

05/23/2019 22:45:40     22AF84CE102C00AA1075482D4B3B7FCFFDFF397B              Cornelia and Jack Breakfast Sex

05/22/2019 11:31:42     AB54B51B435A5E6574447113E1F36DCCCB0092E3              Perfect Pink Pussy

05/22/2019 10:38:32     14457DDA24ADCDF77CD804E8E7E6EA46A37E3B8A              Stairway To Heaven Two

05/22/2019 03:36:24     6EDDEEEC5B7D3A324434B345D70727155EF09865              Cum Closer for a Threesome Tiger

05/21/2019 23:15:42     FE618D0B3F0FDABC8EC5C22E5BFCBD30BA3557BA              Kaisa Slippery and Wet

05/21/2019 23:02:26     309DDDB6A03B583264C4573C6120E9C7606FF198              Meant to Be

05/20/2019 11:06:54     F0493235DBDB4C1FE3B96B2EC4DE2D67CB292856              Lillianne Flash Dance

05/20/2019 01:20:12     DCAB6FEB069BDEDBD3D747D590BC077D151CD7E9 Cindy Sauna Sex

05/18/2019 16:40:02     7897FF0AD8FA41CD187D51DFBDA34FB5F8E25041              Stunning Sexy Shower

03/30/2019 15:53:49     0A5940DEFAE72CD948278DE37F518D3E27595000              CUM in MY kitchen

03/27/2019 02:31:10     378E6A255F7BCB1D0E31452E957E3585A3F6B307              Workout and Stunning Hot Sex


Total Statutory Claims Against Defendant: 16




                                                      EXHIBIT A
WTX46
